Title: From Thomas Jefferson to Elbridge Gerry, 13 May 1797
From: Jefferson, Thomas
To: Gerry, Elbridge


                    
                        My dear friend
                        Philadelphia May 13. 1797.
                    
                    Your favor of the 4th. inst. came to hand yesterday. That of the 4th. of Apr. with the one for Monroe has never been recieved. The first of  the 27th. of March did not reach me till Apr. 21. when I was within a few days of setting out for this place, and I put off acknoleging it till I should come here. I entirely commend your dispositions towards Mr. Adams, knowing his worth as intimately, and esteeming it as much, as any one, and acknoleging the preference of his claims, if any I could have had, to the high office conferred on him. But in truth I had neither claims nor wishes on the subject, tho’ I know it will be difficult to obtain belief of this. When I retired from this place and the office of Secretary of state, it was in the firmest contemplation of never more returning here. There had indeed been suggestions in the public papers that I was looking towards a succession to the President’s chair. But feeling a consciousness of their falsehood, and observing that the suggestions came from hostile quarters, I considered them as intended merely to excite public odium against me. I never in my life exchanged a word with any person on the subject till I found my name brought forward generally in competition with that of Mr. Adams. Those with whom I then communicated could say, if it were necessary, whether I met the call with desire or even with a ready acquiescence, and whether from the moment of my first acquiescence I did not devoutly pray that the very thing might happen which has happened. The second office of this government is honorable and easy. The first is but a splendid misery. You express apprehensions that stratagems will be used to produce a misunderstanding between the President and myself. Tho’ not a word having this tendency has ever been hazarded to me by any one, yet I consider as a certainty that nothing will be left untried to alienate him from me. These machinations will proceed from the Hamiltonians by whom he is surrounded, and who are only a little less hostile to him than to me. It cannot but damp the pleasure of cordiality when we suspect that it is suspected. I cannot help fearing that it is impossible for Mr. Adams to believe that the state of my mind is what it really is; that he may think I view him as an obstacle in my way. I have no supernatural power to impress truth on the mind of another, nor he any to discover that the estimate which he may form on a just view of the human mind as generally constituted, may not be just in it’s application to a special constitution. This may be a source of private uneasiness to us. I honestly confess that it is so to me at this time. But neither of us are capable of letting it have effect on our public duties. Those who may endeavor to separate us, are probably excited by the fear that I might have influence on the executive councils. But when they shall know that I consider my office as constitutionally confined to legislative functions, and that I could not take any part whatever in executive consultations, even were it proposed, their fears may perhaps subside, and their object  be found not worth a machination. I do sincerely wish with you that we could take our stand on a ground perfectly neutral and independant towards all nations. It has been my constant object through public life; and with respect to the English and French particularly, I have too often expressed to the former my wishes, and made to them propositions verbally and in writing, officially and privately, to official and private characters, for them to doubt of my views, if they would be content with equality. Of this they are in possession of several written and formal proofs, in my own handwriting. But they have wished a monopoly of commerce and influence with us. And they have in fact obtained it. When we take notice that theirs is the workshop to which we go for all we want, that with them center either immediately or ultimately all the labors of our hands and lands, that to them belongs either openly or secretly the great mass of our navigation, that even the factorage of their affairs here is kept to themselves by factitious citizenships, that these foreign and false citizens now constitute the great body of what are called our merchants, fill our seaports, are planted in every little town and district of the interior country, sway every thing in the former place by their own votes and those of their dependants, in the latter by their insinuations and the influence of their ledgers, that they are advancing fast to a monopoly of our banks and public funds, and thereby placing our public finances under their controul, that they have in their alliance the most influential characters in and out of office, when they have shewn that by all these bearings on the differenct branches of the government they can force it to proceed in any direction they dictate, and bend the interests of this country entirely to the will of another, when all this I say is attended to, it is impossible for us to say we stand on independant ground, impossible for a free mind not to see and to groan under the bondage in which it is bound. If any thing after this could excite surprise, it would be that they have been able so far to throw dust into the eyes of our own citizens as to fix on those who wish merely to recover self-government the charge of sub-serving one foreign influence, because they resist submission to another. But they possess our printing presses, a powerful engine in their government of us. At this very moment they would have drawn us into war on the side of England had it not been for the failure of her bank. Such was their open and loud cry and that of their gazettes till this event.  After plunging us in all the broils of the European nations, there would remain but one act to close our tragedy, that is, to break up our union: and even this they have ventured seriously and solemnly to propose and maintain by argument, in a Connecticut paper. I have been happy however in believing, from the stifling of this effort that that  dose was found too strong, and excited as much repugnance there as it did horror in other parts of our country, and that whatever follies we may be led into as to foreign nations, we shall never give up our union, the last anchor of our hope, and that alone which is to prevent this heavenly country from becoming an arena of gladiators. Much as I abhor war, and view it as the greatest scourge of mankind, and anxiously as I wish to keep out of the broils of Europe, I would yet go with my brethren into these rather than separate from them. But I hope we may still keep clear of them, notwithstanding our present thraldom, and that time may be given us to reflect on the awful crisis we have passed through, and to find some means of shielding ourselves in future from foreign influence, commercial, political, or in whatever other form it may be attempted. I can scarcely withold myself from joining in the wish of Silas Deane that there were an ocean of fire between us and the old world.  A perfect confidence that you are as much attached to peace and union as myself, that you equally prize independance of all nations and the blessings of self government, has induced me freely to unbosom myself to you, and let you see the light in which I have viewed what has been passing among us from the beginning of this war. And I shall be happy at all times in an intercommunication of sentiments with you, believing that the dispositions of the different parts of our country have been considerably misrepresented and misunderstood in each part as to the other, and that nothing but good can result from an exchange of opinions and information between those whose circumstances and morals admit no doubt of the integrity of their views. I remain with constant & sincere esteem Dear Sir Your affectionate friend & servt
                    
                        Th: Jefferson
                    
                